Citation Nr: 1105330	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a lumbar spine disability, 
to include as secondary to the service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2006 and April 2007 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for a lumbar spine disability.  In October 2010, the 
Veteran testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claim.

The Veteran contends that his service-connected cervical spine 
disability has caused or aggravated his lumbar spine disability.  
He contends that his severe cervical spine disability results in 
pain that radiates to his lumbar spine.  He contends that the 
pulling that he feels in the cervical spine extends to his lower 
extremities, causing him to suffer from nerve damage in the lower 
extremities. 

Service medical records show that in October 1975, the Veteran 
reported experiencing recurrent pain in the small of the back.  
He had not sustained an injury to the back.  There was no 
tenderness of the spine.  Deep tendon reflexes and straight leg 
raising were negative.  The assessment was low back pain of 
unknown etiology.  The Veteran was prescribed pain medication and 
instructed to return to the clinic if the pain continued.  In 
August 1978, the Veteran had a painful lump in the lower lumbar 
area.  There was muscle tenderness at the left paraspinal area.  
Range of motion was within normal limits.  The impression was 
muscle spasm in the low back.  An April 1980 record shows that 
the Veteran injured his back, though the type of injury was not 
stated.  X-ray examination showed no fracture or abnormality.  
The assessment was back pain, following trauma.  The Veteran was 
instructed to rest and apply cold packs and take pain medication.  
In December 1987, the Veteran was involved in a motor vehicle 
accident and was thrown forward and back again, causing injury to 
his cervical spine.  There was resulting nerve encroachment at 
C6.  In October 1988, the Veteran was involved in a motor vehicle 
accident and hurt his lumbar and cervical spine.  On physical 
examination the following day, there was evidence of trapezius 
spasm and mild C-7 tenderness, as well as right lumbar 
paraspinous spasm.  Following the injury, in February 1992, he 
had right shoulder and neck pain with radiation to his right arm.  
X-ray examination showed multi-level cervical spondylosis.  A May 
1993 dental questionnaire shows a history of back pain at the 
trapezius muscles and neck.  On September 1993 retirement 
examination, the Veteran was found to have slight limitation of 
flexion of the low back.  There was no scoliosis or tenderness 
except mild cervical tenderness.  It was noted that the Veteran 
had sustained a back injury in 1977 while wrestling and wore a 
brace for three weeks.  There was minimal disability, with 
recurrent pain that was treated with muscle relaxers and heat.  
Records dated throughout 1993 and 1994 demonstrate continuing 
pain and problems related to the cervical spine disability.  A 
January 1994 physical therapy session demonstrates that the 
Veteran had a history of chronic mid to upper back pain that was 
due to trauma to the neck while wrestling seventeen years 
previously.  He had recurrent spasm in the right trapezius.

Post-service treatment records show that in November 1997, the 
Veteran experienced back pain in the upper back and left shoulder 
and elbow.  There was also tenderness at the L4-S1 area on left 
rotation.  In May 1998, the Veteran had low back pain for two 
weeks.  He was treated in the emergency room with pain 
medication.  The pain radiated to the right thigh and calf.  
There was tenderness at L1-S1 and at L4-S1on left rotation, as 
well as at points in the cervical and thoracic spine.  The 
assessment was cervical, thoracic, lumbar, and sacroiliac joint 
sprain.  In August 1998, the Veteran was assessed as having 
atraumatic lower back pain.  The pain was bilateral with no 
radiation.  

A November 1998 statement from the Veteran's chiropractor noted 
that the Veteran suffered from mid back, neck, lumbar, and right 
hip pain that stemmed from a wrestling injury in 1977.  

On February 1999 VA examination, the Veteran reported that when 
his neck pain was at its worst, it would radiate to his lumbar 
spine and into his buttocks and thighs.  He denied any other 
lumbar symptoms.  The assessment was degenerative disc disease of 
the cervical spine.  

VA treatment records show that in January 2002, the Veteran 
reported new discomfort in the low back with onset in the 
previous week.  There was tension in the right flank with a 
tightening sense in the right buttock and thigh.  Physical 
examination showed restriction and spasm at L2 and L3.  He 
underwent physical therapy which eased some of the symptoms.  

An October 2003 private treatment record shows that the Veteran 
had low back pain since the morning that was associated with his 
neck and shoulder pain.  The assessment was cervical/lumbar 
strain.  A March 2004 MRI demonstrated lumbar spinal canal 
stenosis at L2-L3 with multiple disc protrusions and 
neuroforamina lateral recess narrowing.  There was minimal to 
mild canal stenosis at L3-L4 secondary to congenital short 
pedicles with no disc protrusion.  There was mild right lateral 
recess narrowing.  At L4-L5, there was mild right lateral recess 
and neural foraminal narrowing secondary to annular bulge and 
degenerative spondylosis.  

VA treatment records show that in June 2004, the Veteran reported 
low back pain that had occurred acutely when he had bent down and 
twisted.  He had persistent right paraspinal crampy pain that was 
worse when his neck pain was worse.  The impression was back pain 
that could not be explained.  It was odd that the back pain 
responded to manipulation.  Injection had provided the Veteran 
with a long period of relief.  In April 2005, the Veteran was 
being treated for myofascial pain in the neck, right shoulder 
girdle, and right low back.  He had experienced right low back 
pain since getting off of the commode one year previously.  The 
Veteran's symptoms appeared to follow the pattern of a lower 
lumbar or sacroiliac joint problem.  There was right paraspinal 
spasm at the lumbosacral junction and he received trigger point 
injections.  In July 2005, he reported that he experienced back 
pain that started in his neck and traveled to his lower back.  

On August 2005 private neurological examination, it was noted 
that the Veteran suffered from multilevel degenerative-type 
changes and stenosis in the both the cervical and lumbar spine.  
Physical examination resulted in the diagnosis of cervical and 
lumber degenerative disc disease with chronic cervical and lumbar 
myofacial pain.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because 
the Veteran's service medical records show that he suffered from 
a number of lower back pains and strains, and the post-service 
records demonstrate a low back disability that is seemingly 
affected by his cervical spine disability, it remains unclear to 
the Board whether the Veteran's lumbar spine disability is 
related to his service, or if his cervical spine disability has 
indeed caused or aggravated his lumbar spine disability. 
Therefore a VA examination is necessary in order to fairly decide 
the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to ascertain the etiology of his lumbar spine 
disability.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner should 
provide the rationale for all opinions 
provided. The examiner should specifically 
opine as to the following:

a)  Diagnose any current lumbar spine 
disability. 

b)  Is it as least as likely as not 
(50 percent probability or greater) 
that the Veteran's lumbar spine 
disability is related to his active 
service, including, but not limited 
to, the 1988 motor vehicle accident 
and reported wrestling injury and the 
complaints and treatment for low back 
pain during service?  In addition to 
the service medical records, the 
examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of 
continuous symptoms of lumbar problems 
after service. 

c)  Is it as least as likely as not 
(50 percent probability or greater) 
that that the Veteran's service-
connected cervical spine disability 
caused or aggravates (increases in 
severity beyond the normal progress of 
the disorder) his lumbar spine 
disability?   

2.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


